DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2022, are being considered by the examiner.

Claim Objections
Claims 11, and 18, are objected to because of the following informalities:
In claim 11, Line 3, the term “a surface of the substrate” should be changed to, “a surface of the substrate.”. 
In claim 18, Line 4, the term “light out of the substrate..” should be changed to, “light out of the substrate.. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17, and associated dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 17 recites the limitation “wherein the blazed diffraction grating is configured to direct light preferentially in two or more direction” in line 1-2.  The office find the claim language “wherein the blazed diffraction grating is configured to direct light preferentially in two or more direction” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferentially since the preferences lead to confusion over the intended scope of the claim.   For examination purposes the office has interpreted the limitation “wherein the blazed diffraction grating is configured to direct light preferentially in two or more direction” to be “wherein the blazed diffraction grating is configured to direct light in two or more direction”. Please see MPEP 2173.059(c) I.   

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, and 11-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-7, and 12-14 of U.S. Patent No. US 11,327,315 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the conflicting Patent are claiming common subject matter, as follows:

This Application No. 17/716,921
US Patent No.: 11,327,315 B2
Claim 1: An optical waveguide comprising: a substrate configured to guide light coupled into the waveguide within the waveguide via total internal reflection; and a blazed diffraction grating formed in the substrate or in a layer disposed over the substrate, 

wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles for light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles for light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency, (Line 1-22)



Claim 1: and a waveguide supported by the frame, the waveguide comprises a substrate the substrate configured to guide at least a portion of the light from the light projection system coupled into the waveguide; and a blazed diffraction grating formed in the substrate or in a layer disposed over the substrate; 
wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles of light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles of light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency (Line 1-14)










The further limitations of the dependent claims are similar as indicated below:  
This Application No. 17/716,921
US Patent No.: 11,327,315 B2
Claim 2: wherein the substrate comprises a material having an index of refraction of at least 1.9. (Line 1-2).

Claim 3: wherein the blazed diffraction grating is formed in the substrate and arranged to optically communicate with the substrate. (Line 1-2).

Claim 4: wherein the blazed diffraction grating is formed in the layer and arranged to optically communicate with the substrate. (Line 1-2).

Claim 6: wherein the substrate comprises a lithium- based oxide, silicon carbide, zirconium dioxide or titanium dioxide. (Line 1-2).


Claim 7: wherein the blazed diffraction grating is formed in the layer disposed over the substrate, and wherein the layer comprises silicon nitride, zirconium dioxide, titanium dioxide or silicon carbide.

Claim 8: wherein the blazed diffraction grating is formed in the layer disposed over the substrate, and wherein the layer has a refractive index that is lower than the substrate.

Claim 9: wherein the blazed diffraction grating comprises diffractive features having a peak height or groove depth of 10 to 150 nm.

Claim 11: wherein the blazed diffraction grating comprises diffractive features comprising a plurality of pillars protruding from a surface of the substrate.

Claim 12: wherein the diffractive features are asymmetric.


Claim 1: a substrate comprising material having an index of refraction of at least 1.9


Claim 2: wherein the blazed diffraction grating is formed in the substrate and arranged to optically communicate with the substrate. (Line 1).

Claim 3: wherein the blazed diffraction grating is in a layer disposed over the substrate and arranged to optically communicate with the substrate. (Line 1).

Claim 5: wherein the material having an index of refraction of at least 1.9 comprises a lithium-based oxide, silicon carbide, zirconium dioxide or titanium dioxide. (Line 1-2).

Claim 6:  wherein the blazed diffraction grating is formed in the layer disposed over the substrate, and wherein the layer comprises silicon nitride, zirconium dioxide, titanium dioxide or silicon carbide.

Claim 7:  wherein the blazed diffraction grating is formed in the layer disposed over the substrate, and wherein the layer has a refractive index that is lower than the substrate.

Claim 13: wherein the blazed diffraction grating comprises diffractive features having a peak height or groove depth of 10 to 150 nm.

Claim 12: wherein the blazed diffraction grating comprises diffractive features comprising a plurality of pillars protruding from a surface of the substrate.

Claim 14: wherein the diffractive features are asymmetric.


Claims 2-4, 6-9, and 11-12 contains the same limitations as US Patent No.: 11,327,315 B2 claim 1-3, 5-7, 13, 12, and 14 respectively.  Therefore, given that claims 2-4, 6-9, and 11-12 depend from claim 1 and claims 2-3, 5-7, 13, 12, and 14 depend from claim 1 respectively.  Claim 2-4, 6-9, and 11-12 are rejected for the same reasons set forth in the rejection of the independent claim above.


Claim 5 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,327,315 B2 in view of HASHIYA et al. (US 20160327717 A1).

Regarding claim 5, Patent No.: US 11,327,315 B2, claim 1-3 teaches the optical waveguide of Claim 4, Patent No.: US 11,327,315 B2 claims fails to disclose wherein the blazed diffraction grating is formed in the layer physically contacting the substrate.  
However, HASHIYA et al. (US 20160327717 A1) explicitly teaches wherein the blazed diffraction grating is formed in the layer physically contacting the substrate (Fig. 38. Paragraph [0318]-HASHIYA discloses In FIG. 38, the light guide 220 composed of a blazed diffraction grating is located on the back side of the photoluminescent layer 110 (opposite the periodic structure 120). In this embodiment, the photoluminescent layer 110 is located on the transparent substrate 140. The light guide 220 is located in the transparent substrate 140. Also in this embodiment, excitation light enters the blazed diffraction grating such that diffracted light propagates through the photoluminescent layer 110 (or the transparent substrate 140). The incident direction of excitation light is not necessarily perpendicular to the photoluminescent layer 110 and may be an inclined direction. Not only the blazed diffraction grating but also the diffraction grating as illustrated in FIG. 36 may be located on the back side of the photoluminescent layer 110.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,327,315 B2, claim 1 of having an optical waveguide comprising: a substrate configured to guide light coupled into the waveguide within the waveguide via total internal reflection; and a blazed diffraction grating formed in the substrate or in a layer disposed over the substrate, wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles for light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles for light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency, with the teachings of HASHIYA et al. (US 20160327717 A1) of having wherein the blazed diffraction grating is formed in the layer physically contacting the substrate.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality with redirecting of image light.

Claim 17 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,327,315 B2 in view of Bita et al. (US 20090190373 A1).

Regarding claim 17, Patent No.: US 11,327,315 B2, claim 1 teaches the optical waveguide of Claim 1, Patent No.: US 11,327,315 B2 claims fails to disclose wherein the blazed diffraction grating is configured to direct light preferentially in two or more directions.  
However, Bita et al. (US 20090190373 A1) explicitly teaches wherein the blazed diffraction grating is configured to direct light preferentially in two or more directions (Fig. 12-13, illustrates the blazed diffraction grating #132 direct the light in multiple directions. Paragraph [0093]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,327,315 B2, claim 1 of having an optical waveguide comprising: a substrate configured to guide light coupled into the waveguide within the waveguide via total internal reflection; and a blazed diffraction grating formed in the substrate or in a layer disposed over the substrate, wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles for light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles for light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency, with the teachings of Bita et al. (US 20090190373 A1) of having wherein the blazed diffraction grating is configured to direct light preferentially in two or more directions.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality with redirecting of image light.

Claim 18 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,327,315 B2 in view of Lin et al. (US 20180231702 A1).

Regarding claim 18, Patent No.: US 11,327,315 B2, claim 1 teaches the optical waveguide of Claim 1, Patent No.: US 11,327,315 B2 claims fails to disclose wherein the blazed diffraction grating comprises one or both of: an in-coupling optical element disposed so as to receive light from an image source and couple the light into the substrate to be guided therein; and an out-coupling optical element disposed so as to receive light from an image source that is guided in the substrate and couple the light out of the substrate.
However, Lin et al. (US 20180231702 A1) explicitly teaches wherein the blazed diffraction grating comprises one or both of: an in-coupling optical element disposed so as to receive light from an image source and couple the light into the substrate to be guided therein; and an out-coupling optical element disposed so as to receive light from an image source that is guided in the substrate and couple the light out of the substrate (Fig. 13. Paragraph [0269]-Lin discloses When one or both of the diffracted light beams 1338 and 1342 are diffracted at a diffraction angle that exceeds a critical angle θ.sub.TIR for occurrence of total internal reflection in the substrate 1304 configured as a waveguide, the diffracted light beams 1338 and 1342 propagate in their respective opposite directions along the x-axis under total internal reflection (TIR) until the light beams reach the OPE's/EPE's 1346, which may correspond to the light distributing elements 730, 740, 750 and the out-coupling optical elements 800, 810, 820 (FIG. 9B).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,327,315 B2, claim 1 of having an optical waveguide comprising: a substrate configured to guide light coupled into the waveguide within the waveguide via total internal reflection; and a blazed diffraction grating formed in the substrate or in a layer disposed over the substrate, wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles for light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles for light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency, with the teachings of Lin et al. (US 20180231702 A1) of having wherein the blazed diffraction grating comprises one or both of: an in-coupling optical element disposed so as to receive light from an image source and couple the light into the substrate to be guided therein; and an out-coupling optical element disposed so as to receive light from an image source that is guided in the substrate and couple the light out of the substrate.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality with light control.




Allowable Subject Matter
Claim 1 an independent comprises of allowable subject matter, claim 1 along with its dependent claims 2-20 would be allowable, once the double patenting rejection is overcome by the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 the prior arts fail to explicitly teach, wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles for light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles for light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency as claimed in claim 1. 

Claims 10, 13-14, and 19-20, along with their dependent claims 15-16, respectively are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior arts fail to explicitly teach, wherein the blazed diffraction grating comprises diffractive features comprising a plurality of continuous or discontinuous straight lines, as claimed in claim 10.

Regarding claim 13, the prior arts fail to explicitly teach, wherein the blazed diffraction grating comprises diffractive features formed in a one-dimensional (iD) array or a two-dimensional (2D) array, as claimed in claim 13.

Regarding claim 14, the prior arts fail to explicitly teach, wherein the blazed diffraction grating comprises diffractive features formed in the two-dimensional (2D) array comprising a square array, as claimed in claim 14.
Regarding claim 19, the prior arts fail to explicitly teach, wherein the blazed diffraction grating comprises a light distributing optical element disposed so as to receive light from an image source that is guided in the substrate and: direct the light to an out-coupling optical elements to be coupled out of the substrate; or spread the light within the waveguide out to increase beam size or eye box size, as claimed in claim 19.
Regarding claim 20, the prior arts fail to explicitly teach, wherein the blazed diffraction grating comprises a combined pupil expander-extractor disposed so as to receive light from an image source that is guided in the substrate, spread the light out and couple the light out of the substrate, as claimed in claim 20.




 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)	Chang et al. (US 2005/0174919 A1)- A optical polarization controller for receiving an input light beam and outputting a transverse magnetic (TM) polarized light beam or transverse electric (TE) polarized light beam is provided.  The optical polarization controller includes a polarization splitting device and a half-wave plate...  ........... (Fig. 1. Abstract). 
(b)	Bradski et al. (US 2015/0178939 A1)- Configurations are disclosed for presenting virtual reality and augmented reality experiences to users.  The system may comprise a vision system having one or more optical elements to project one or more images to a user, a mapping database comprising map data corresponding to one or more real objects of the world, wherein the mapping database receives inputs from at least a component of one or more wearable augmented reality display system.....  ...... (Fig. 3. Abstract).
(c)	Ahn et al. (US 2014/0314897 A1)- Methods and systems are provided for fabricating polymer-based imprint lithography templates having thin metallic or oxide coated patterning surfaces.  Such templates show enhanced fluid spreading and filling (even in absence of purging gases), good release properties, and longevity of use.  .....  ...... (Fig. 1-3. Abstract). 
 (d)	Singh et al. (US 20210072437 A1)- Diffraction gratings provide optical elements in head-mounted display systems to, e.g., incouple light into or out-couple light out of a waveguide. These diffraction gratings may be configured to have reduced polarization sensitivity. Such gratings may, for example, incouple or outcouple light of different polarizations with similar level of efficiency. The diffraction gratings and waveguides may include a transmissive layer and a metal layer. The diffraction grating may comprises a blazed grating.  .....  ...... (Fig. 1-3. Abstract). 
(e)	Oh (US 20180239177 A1)- The waveguide has formed thereon an outcoupling element configured to outcouple a portion of the visible light in a direction normal to the major surface of the waveguide. The example display devices additionally include a polarization-selective notch reflector disposed on a first side of the waveguide and configured to reflect visible light having a first polarization while transmitting the portion of the visible light having a second polarization. The example display devices further include a polarization-independent notch reflector disposed on a second side of the waveguide and configured to reflect visible light having the first polarization and the second polarization, where the polarization-independent notch reflector is configured to convert a polarization of visible light reflecting therefrom.  .....  ...... (Fig. 1-3. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628